Citation Nr: 1122049	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including as due to an undiagnosed illness.

2.  Entitlement to a rating in excess of 30 percent for headaches.

3.  Entitlement to a rating in excess of 30 percent for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1982 to July 1982 and from November 1990 to July 1991 to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This case is before the Board of Veterans' Appeals (Board) on appeal from the October 2004 rating decision by the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA). On her May 2006 Form 9, the Veteran requested a Central Office hearing, however, in October 2006 correspondence, she withdrew her hearing request.  The claim was remanded in March 2009 for additional development, including examination of the Veteran.  With regard to the issue of entitlement to service connection for a respiratory disorder, the requested development was completed and the case was returned to the Board for appellate consideration.  

The October 2004 rating decision also denied service connection for menstrual disorders, including as due to an undiagnosed illness, but service connection for menorrhagia with anemia was subsequently granted by rating decision in December 2010.  The issue of service connection for menstrual disorders, including as due to an undiagnosed illness, is therefore no longer in appellate status. 

The issues of entitlement to increased ratings for headaches and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic obstructive pulmonary disease (COPD) was not manifested during the Veteran's active service, nor is COPD otherwise causally or etiologically related to the Veteran's active service, including as due to an undiagnosed illness.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2004.  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to service connection, any questions as to the appropriate disability rating and effective dates to be assigned are rendered moot.  Thus, VA has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's service treatment records, as well as post-service VA and private medical records.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations pertaining to his claim for service connection for a respiratory disorder in May 1996, July 1998 and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained in this case in February 2011 is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The February 2011 examination and opinion is thorough and supported by the record.  The examination and opinion noted above is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria and Analysis

The Veteran contends that since she returned from the Persian Gulf, she has had respiratory problems as due to an undiagnosed illness.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service- connection.  38 C.F.R. § 3.317(a).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A service Report of Medical History dated in February 1982 for enlistment purposes reflects that the Veteran reported that she had chronic or frequent colds and hay fever.  In May 1982 she was treated for chest congestion.  On May 1991 redeployment examination report of medical history, the Veteran reported that she was in poor health.  She indicated that she had sinusitis, hay fever, shortness of breath, and pain or pressure in her chest.  On June 1991 report of medical history, she reported that she was exposed to smoke from burning oil, NBC warfare, scud and missile attacks, and illnesses in theatre (including fever, muscle aching, diarrhea, cough, tick or other insect bites/stings)  At that time she reported that she had shortness of breath and pressure in her chest.  Reports of Medical Examinations dated in February 1982, December 1985, June 1990, May 1991, and in June 1991 for separation purposes reflect that the Veteran's lungs and chest were clinically evaluated as normal.  

Treatment records from Dr. E. H. dated in March 1996 showed that the Veteran had moderate nasal congestion, greenish discharge, and a diagnosis of bronchitis.

On May 1996 VA examination, the Veteran had complaints of nasal and sinus congestion for about four years.  It usually started sometime in January and lasted for about three months.  It would start again in the fall and was associated with a runny nose and red and scratchy eyes.  The diagnosis included a history suggestive of allergic rhinitis and sinusitis and possible hay fever.  

On July 1998 VA examination, the Veteran reported that she developed sinus problems around 1991.  She had problems with draining and occasional pressure headaches.  She had no evaluation for this and no treatment other than over the counter medications.  The examination revealed that the Veteran had rhinitis.

A January 2000 VA outpatient treatment record included an assessment of acute sinusitis.  In October 2000, the Veteran was assessed with probable seasonal rhinitis.  

Private treatment records from Dr. E.A.H. dated in June 2001 reflect that the Veteran had been a smoker for years.  She had complaints of cough, congestions, and postnasal drip and was again diagnosed with bronchitis.  In June 2001, the Veteran also sought treatment for shortness of breath, some wheezing, and coughing.  She was diagnosed with seasonal allergic rhinitis and a history of second-hand smoke.  In January 2004, she was seen for complaints of cough, congestions, sore throat, stuffy nose, sneezing, wheezing, and watery eyes.  It was reported that she had a longstanding history of bronchial asthma.  Dr. E. A.H. noted that he believed that the Veteran had childhood asthma.  The assessment was seasonal allergic rhinitis and reactive airway disease.

An August 2004 VA outpatient treatment record reported complaints of shortness of breath.

The Veteran underwent another VA examination in February 2011.  She reported shortness of breath and coughing while stationed in Kuwait.  She stated that she was around oil fires burning which caused coughing.  She reported that she was seen at local troop clinic and no treatment was given.  She stated that she had a history of fatigue, as well as dyspnea on moderate exertion.  She reported non-productive cough one or several times daily, as well as sleep apnea which is possibly related to snoring.  She stated that she stopped smoking three to four months earlier after smoking three to four cigarettes per day for 10 years.  She reported that she was recently diagnosed with congestive heart failure and was on medication.  

Following physical examination, the examiner diagnosed COPD with shortness of breath associated with the diagnosis.  The examiner opined that COPD is not a result of the Veteran's respiratory condition treated during military service.  The examiner reasoned that the Veteran was treated for rhinitis and bronchitis during military service which is self limited.  The examiner noted that these conditions are treatable with antibiotics and resolved after medication is completed.  The examiner noted that the COPD is secondary to being a chronic smoker.  The Veteran admitted to smoking cigarettes for 10 years and recently quit upon the advice of her treating physician due to currently being treated for congestive heart failure.  

The Board finds that there is a preponderance of the evidence against the Veteran's claim of service connection for a respiratory disorder, to include as due to an undiagnosed illness.  Based on the objective findings at the February 2011 VA examination, there is no respiratory disorder due to an undiagnosed illness.  The VA examiner noted that the Veteran's respiratory disorder was diagnosed as COPD.  Accordingly, because the Veteran's respiratory disorder has been attributed to a known clinical diagnosis, the Board finds that service connection for a respiratory disorder, to include as due to an undiagnosed illness, is not warranted.  See 38 C.F.R. § 3.317.  

The Veteran also is not entitled to service connection for COPD on a direct service connection basis.  Despite the Veteran's contentions otherwise, there is no competent medical evidence that any COPD is etiologically related to service or any incident therein.  The Board finds it significant that the Veteran's lungs and chest were clinically evaluated as normal upon separation from service.  The clinically normal findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no COPD was present at that time.  The June 1991 examiner's finding of clinically normal lungs and chest is even more significant since the examiner knew of the complaints of respiratory problems; nevertheless, a respiratory disorder was not detected.  The Board views the separation examination report as competent evidence that there was no COPD at that time.  

The lack of any evidence of continuing respiratory problems for over 4 years between the period of active duty and the evidence showing respiratory problems is itself evidence which tends to show that no COPD was incurred as a result of service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board believes it significant that the February 2011 medical examiner opined that COPD was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses, however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that her COPD is etiologically related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether COPD is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either her military service or a service-connected condition, and the Board assigns greater probative weight to the opinion of the VA examiner.

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for COPD and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER
	
Entitlement to service connection for COPD is denied.  



REMAND

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the headache issue, in the March 2009 remand, the RO was instructed to afford the Veteran a neurological examination  The May 2010 VA examination was performed by a nurse practioner.  The Veteran argued in April 2011 that her headaches have increased in severity.  Given the above, the Board believes that another VA examination, performed by a physician, and opinion is warranted.

With regard to the skin issue, in the March 2009 remand, the RO was instructed to afford the Veteran a dermatology examination and the examining physician was instructed to provide an opinion concerning the impact of the Veteran's service-connected skin disorder on her ability to work.  The May 2010 VA examination with January 2011 addendum was performed by a nurse practioner.  In March 2011, the Veteran requested another examination performed by a dermatologist.  In April 2011, the Veteran argued that her skin condition has deteriorated in severity.  Given the above, the Board believes that another VA examination, performed by a physician, and opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA neurological examination, to be performed by a physician, for the purpose of determining the current severity of her service-connected headaches.  The claims folder should be made available to the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Such examination should include a review of the evidence in the claims folder, a comprehensive clinical evaluation, and any tests that are indicated.  The examiner should specifically note whether the Veteran has prostrating attacks of migraine headaches and if so, the frequency, severity and duration of such headaches.

2.  The Veteran should be scheduled for a VA dermatology examination, to be performed by a physician, to determine the nature and severity of the appellant's service-connected skin disorder.  The examination preferably should be scheduled when the Veteran's skin disorder is in an active phase.  All indicated studies should be performed, and all findings should be reported in detail.  The physician must provide specific findings as to each of the following:

a) the measurement of the percentage of the entire body affected by the skin disorder;

b) the measurement of the percentage of exposed areas affected by the skin disorder;

c) the need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months.

The examining physician should also provide an opinion concerning the impact of the Veteran's service-connected skin disorder on her ability to work.

The rationale for all opinions expressed should be provided.  The claims files must be made available to the examiner for review.

3.  After the RO/AMC completes all of the development requested above to the extent possible, and completes any other development deemed necessary, it should again review the claims on the basis of all additional evidence associated with the claims file.  If the RO/AMC cannot grant the benefits sought on appeal in its entirety, then it should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


